DETAILED ACTION
This action is made in response to the notice of appeal filed June 29, 2022. This action is made non-final.
Claims 1-20 are pending. Claims 1, 12, and 17 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments filed June 29, 2022 have been fully considered. The previous grounds of rejection relying upon the previously cited Raffa have been updated below. While the examiner maintains her position that Raffa teaches the previously recited limitations, newly cited Grigorovitch is incorporated to explicitly teach a device both sending and receiving path information. 
	Raffa is directed to a technique for device connections using touch gestures wherein a first gesture input is received at a first device and a second gesture input is received at a second device. Raffa further teaches a connection is established based on comparing the first gesture input and the second gesture input when the first gesture input and the second gesture input meets or exceeds a similarity threshold (e.g., see Abstract). While Fig. 3 illustrates a comparison step occurring at a single device, [0052] clearly states that a comparison may occur at both devices with both device wherein both devices are capable of both transmitting and receiving gesture data. As stated in at least [0052] and [0060], a first electronic device may compare the gesture inputs 202-1 and 202-2, which are inputted on the first device and the second device, respectively, to a gesture input template and further teaches that the comparison may occur at each device. As such, Raffa teaches each device may both send and receive gesture information for comparison. Furthermore, as clearly illustrated in at least Fig. 1 and [0041], Raffa teaches the exchange of gestures, including transmitting and receiving, between two devices. As such, Raffa teaches an electronic device that both sends and receives gesture input to a second device.
	Applicant further argues Raffa fails to teach “wherein the second set of portions do not overlap with the first set of portions” and further states that the “authentication is based on a similarity between the one or more second portions and the first path information”. However, the examiner respectfully disagrees. The broadest reasonable interpretation of “similarity” is having characteristics in common (e.g., see Merriam Webster Dictionary). Raffa, in at least [0043], teaches that the two inputted gestures may be different from one another (i.e., do not overlap in scope) and may still be authenticated based on the inputs being linked together as a set (i.e., having characteristics in common). As such, Raffa teaches the recited limitation.
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 11-13, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raffa et al. (USPPN: 2016/0048322; hereinafter Raffa), and in further view of Grigorovitch (USPPN: Grigorovitch; hereinafter Grigorovitch).
	As to claim 1, Raffa teaches A computer-implemented method (e.g., see abstract) comprising: 
	storing, by a first electronic device, first path information in a memory, the first path information comprising data representing a first path of input on a touch interface associated with the first electronic device (e.g., see Fig. 1, [0035], [0045], [0051] teaching storing gesture input into memory of one or more devices, wherein the gesture input can be one or more of a shape, letter, number, or symbol entered on a touch-screen display associated with a device); 
	communicating one or more first portions of the first path information to a second electronic device (e.g. see Figs. 2-3, [0051], [0052] teaching transmitting gesture input from one device to another); 
	receiving one or more second portions of second path information from the second electronic device (e.g., see Figs. 2-3, [0051], [0052] teaching receiving gesture input from a second device); 
	comparing the one or more second portions to the first path information (e.g., see [0042], [0051], [0052] teaching comparing the first and second gesture inputs); and 
	authenticating, by the first electronic device, the second electronic device based on similarity between the one or more second portions and the first path information (e.g., [0042], [0051], [0060] wherein authentication of the devices may happen at one or both devices by comparing the first and second gesture inputs to each other).  
	Raffa teaches each electronic device being capable of both sending and receiving gesture information wherein each electronic device can compare the two gestures to each other and/or can compare the two gestures to a gesture template to authenticate the two devices. While Raffa teaches the comparison may be performed against a locally stored template, Raffa, nonetheless, teaches both gestures may be compared to the template, therefore, Raffa teaches a device that both sends and receives gesture information to a second device.
	However, newly cited Grigorovitch is incorporated to more explicitly teach a first device that both sends and receives path information to a second device. In the same filed of endeavor of establishing connections between multiple devices, Grigorovitch teaches communicating one or more first portions of the first path information to a second electronic device (e.g. see Fig. 5, [0045] teaching transmitting gesture input from a first device to a second device); receiving one or more second portions of second path information from the second electronic device (e.g., see Figs. 3,4, [0027], [0028], [0031], [0036] teaching receiving gesture input from a second device). Accordingly, it would have been obvious to modify Raffa in view of Grigorovitch with a reasonable expectation of success. One would have been motivated to make such a modification to enable users to permit for for a bi-directional trusted relationship thereby easily sharing data between different devices while limiting access to only specified devices (e.g., see [0001], [0008] of Grigorovitch). 

	As to claim 2, the rejection of claim 1 is incorporated. Raffa further teaches establishing, in response to the authenticating, a connection between the first electronic device and the second electronic device (e.g., see [0042] wherein a wireless connection between the first and second devices is established in response to a successful authentication).  

	As to claim 8, the rejection of claim 1 is incorporated. Raffa further teaches wherein the second set of portions do not overlap with the first set of portions (e.g., see [0043] wherein the first and second input gestures are different inputs but are determined to be linked together for authentication purposes. As such, Raffa teaches authenticating devices based on the gestures being linked together (i.e., similarity between the path information) wherein the gestures do not overlap one another).  

	As to claim 11, the rejection of claim 1 is incorporated. Raffa further teaches wherein the touch interface is a touchscreen (e.g., see [0025] teaching a touchscreen).

	As to claims 12 and 13, the claims are directed to the system implementing the method of claims 1 and 2 and are similarly rejected.

	As to claims 17 and 18, the claims are directed to the computer program product implementing the method of claims 1 and 2 and are similarly rejected.


Claims 3-4, 14-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raffa and Grigorovitch, as applied above, and in further view of Schillings et al. (USPPN: 2014/0204036; hereinafter Schillings).
	As to claim 3, the rejection of claim 1 is incorporated. Raffa fails to teach wherein the first path information comprises coordinates for points on the first path.  
	However, in the same field of endeavor of recognizing touch input, Schillings teaches wherein the first path information comprises coordinates for points on the first path (e.g., see Fig. 3, [0003], [0013] teaching touch input information includes coordinate/position information for points of a touch input). Accordingly, it would have been obvious to modify Raffa-Grigorovitch in view of Schillings to provide smoothing of display of touch inputs to provide a more realistic user experience (e.g., see [0003] of Schillings).

	As to claim 4, the rejection of claim 1 is incorporated. Raffa fails to teach wherein the first path information comprises a time for each point on the first path.  
	However, in the same field of endeavor of recognizing touch input, Schillings teaches wherein the first path information comprises a time for each point on the first path (e.g., see Fig. 2, [0003], [0013] teaching touch input information includes time information for points of a touch input). Accordingly, it would have been obvious to modify Raffa-Grigorovitch in view of Schillings to provide smoothing of display of touch inputs to provide a more realistic user experience (e.g., see [0003] of Schillings).

	As to claims 14 and 15, the claims are directed to the system implementing the method of claims 3 and 4 and are similarly rejected.

	As to claims 19 and 20, the claims are directed to the computer program product implementing the method of claims 3 and 4 and are similarly rejected.

Claims 5-6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raffa and Grigorovitch, as applied above, and in further view of Deshpande (USPPN: 2013/0333020; hereinafter Desphande).
	As to claim 5, the rejection of claim 1 is incorporated. Raffa fails to teach wherein points in the first path are referenced by angles and relative distances calculated based on a set of reference points.  
	However, in the same field of endeavor of recognizing touch inputs, Deshpande teaches wherein points in the first path are referenced by angles and relative distances calculated based on a set of reference points (e.g., see Fig. 6, [0048]-[0051] teaching identifying tracing patterns using angles and relative distances calculated from reference points). Accordingly, it would have been obvious to modify Raffa-Grigorovitch in view of Deshpande in order to identify various tracing patterns (e.g., see [0048] of Deshpande).

	As to claim 6, the rejection of claim 5 is incorporated. Desphande further teaches wherein the set of reference points are a start point and end point of the first path (e.g., see [0048]-[0051] wherein the references points are the starting and ending points).  

	As to claim 16, the claim is directed to the system implementing the method of claim 5 and is similarly rejected.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raffa and Grigorovich, as applied above, and in further view of Lindholm et al. (USPPN: 2006/0236384; hereinafter Lindholm).
	As to claim 7, the rejection of claim 1 is incorporated. While Raffa teaches communicating the gesture inputs between both devices and further teaches authenticating the devices, Raffa fails to teach wherein the communicating the one or more first portions to the second electronic device occurs in response to the authenticating the second electronic device.  
	However, in the same field of endeavor of authenticating devices, Lindholm teaches communicating the one or more first portions to the second electronic device occurs in response to the authenticating the second electronic device (e.g., see Fig. 6, [0050]-[0051] wherein authentication information is sent from a first device to a second device after successful authentication is determined). Accordingly, it would have been obvious to modify Raffa in view of Lindholm in order to improve authentication methods for grouped devices (e.g., see [0008] of Lindholm).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raffa and Schillings, as applied above, and in further view of Seo et al. (USPPN 2015/0042589; hereinafter Seo).
	As to claim 9, the rejection of claim 3 is incorporated. While Raffa teaches communicating an input gesture, wherein the gesture includes a number of points (e.g, see [0042]), Raffa fails to explicitly teach a total number of points.
	However, in the same field of endeavor of touch inputs for authenticating devices, Seo teaches receiving and comparing a total number of points (e.g., see Fig. 2A, [0108]-[0109] teaching receiving and comparing a total number of predetermined pattern objects). Accordingly, it would have been obvious to modify Raffa-Schillings in view of Seo to easily identify corresponding devices based on a matching pattern ID and/or expected string (e.g., see [0015], [0025] of Seo).
	
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raffa, as applied above, and in further view of Schillings et al. (USPPN: 2014/0204036; hereinafter Schillings) and Seo et al. (USPPN 2015/0042589; hereinafter Seo).
	As to claim 10, the rejection of claim 1 is incorporated. Raffa further teaches further comprising: receiving a [total] number of points in the second path information from the second electronic device (e.g., see [0042] wherein gesture input is received, the gesture input having a number of data points); 
	comparing the [total] number of points in the second path information to a [total] number of points in the first path information (e.g., see [0042] wherein the comparison is done by comparing a sequence of points between the gestures).
	While Raffa teaches identifying a gesture based on their similarity threshold which includes the difference between a number of points of the first and second inputs (e.g., see [0042]) and therefore reads upon based on a difference between the total number of points in the second path information and the total number of points in the first path information, Raffa fails to teach a curve fitting algorithm to generate missing data points.  
	However, in the same field of endeavor of recognizing touch inputs, Schillings teaches using a curve fitting algorithm to generate missing data points (e.g., see [0018] teaching using a curve-fitting algorithm for displaying a touch input). Accordingly, it would have been obvious to modify Raffa in view of Schillings to provide smoothing of display of touch inputs to provide a more realistic user experience (e.g., see [0003] of Schillings).
	While Raffa teaches receiving and comparing a number of points between a first and second gesture, Raffa fails to explicitly teach a total number of points.
	However, in the same field of endeavor of touch inputs for authenticating devices, Seo teaches receiving and comparing a total number of points (e.g., see Fig. 2A, [0108]-[0109] teaching receiving and comparing a total number of predetermined pattern objects). Accordingly, it would have been obvious to modify Raffa-Schillings in view of Seo to easily identify corresponding devices based on a matching pattern ID and/or expected string (e.g., see [0015], [0025] of Seo).


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179